                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-DETROIT
  IN RE:
                                               CHAPTER 13
  MICHAEL D FROST,
                                               CASE NO. 16-56354-PJS
  AUNDREA LYNN FROST DEBTORS.                  JUDGE PHILLIP J SHEFFERLY
  __________________________/
                          ORDER ADJOURNING HEARING


     This matter having come on for hearing on February 19, 2019,


regarding [ONLY PROVISIONS CHECKED BELOW SHALL APPLY]:

☐    the First Meeting of Creditors.


☐    Confirmation of Plan.


☐    a Motion to Dismiss Case.


☐    a Motion to Lift Stay as to creditor


☒    Other: Plan Modifiation


The parties having agreed to the terms herein, based on the records


of the Court, the Court being otherwise sufficiently advised in the


premises; and there being no adverse impact upon any party by way


of this action, thus no notice is required to be given; now therefore;



                                                                       Page 1 of 3
  16-56354-pjs   Doc 80   Filed 02/26/19   Entered 02/26/19 06:56:20   Page 1 of 3
     IT IS HEREBY ORDERED that [ONLY PROVISIONS CHECKED BELOW SHALL


APPLY]:

☒    The above referenced matter is adjourned to 3/19/19 at 9 a.m.


☐    Debtors shall be 100% current in Plan payments, pursuant to the


Trustee’s records, on or before

☐    Debtors shall file and serve amended


☐    Debtors shall attend the Adjourned First Meeting of Creditors.


☒    Other: On or before 3/5/19, debtors shall provide Trustee with


current paystubs, 2017 tax returns with W2s/1099s , 2018


W2s/1099s verification of current rent and verification of short term


disability income received when off work.


     IT IS FURTHER ORDERED that if any of the above is not completed by


the date and time specified, the plan modification shall be denied


upon Order of the Court without further notice or hearing.



/s/ Margaret Conti Schmidt
                                             Krispen S. Carroll (P49817)
                                                                       Page 2 of 3
  16-56354-pjs   Doc 80   Filed 02/26/19   Entered 02/26/19 06:56:20   Page 2 of 3
Chapter 13 Trustee                               /s/ Nate Herdt
Margaret         Conti          Schmidt          Nate Herdt         (P68144)
(P42945)                                         Attorney for Debtor
Maria Gotsis (P67107)                            BABUT LAW OFFICES PLLC
719 Griswold St., Ste 1100                       700 TOWNER STE 1
Detroit, MI 48226                                YPSILANTI, MI 48198-5757
(313) 962-5035                                   (734) 485-7000
notice@det13ksc.com                              tpaluchniak@babutlaw.com



                                                 /s/ Ricardo Kilpatrick
                                                 Ricardo Kilpatrick (P33275)
                                                 For CAC



Signed on February 26, 2019




                                                                           Page 3 of 3
  16-56354-pjs   Doc 80       Filed 02/26/19   Entered 02/26/19 06:56:20   Page 3 of 3
